 Case 8:20-cv-00089-DOC-JDE Document 58-1 Filed 03/19/21 Page 1 of 3 Page ID #:479



 1   M. DANTON RICHARDSON (State Bar No. 141709)
     mdantonrichardson@yahoo.com
 2   LEO E. LUNDBERG, JR. (State Bar No. 125951)
     leo.law.55@gmail.com
 3
     LAW OFFICE OF M. DANTON RICHARDSON
 4   131 N. El Molino Ave., Suite 310
     Pasadena, CA 91101
 5

 6   Attorneys for Plaintiff,
     LITTLE ORBIT LLC
 7

 8
                                 UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10     LITTLE ORBIT LLC, a California Limited )   Case No.: 8:20-cv-00089-DOC-JDE
11     Liability Company,                     )
                                              )   Judge:     Hon. David O. Carter
12                   Plaintiff,               )
                                              )   [PROPOSED] ORDER EXTENDING
13
              vs.                             )   THE COURT’S JURISDICTION FOR
14                                            )   AN ADDITIONAL THIRTY (30) DAYS
       DESCENDENT STUDIOS INC., a Texas )         FOR THE PARTIES TO COMPLETE
15     corporation, and ERIC PETERSON, an     )   THEIR SETTLEMENT
16     individual,                            )
                                              )
17                   Defendants.              )
                                              )
18
       ___________________________________ )
19                                            )
       DESCENDENT STUDIOS INC., a Texas )
20     corporation,                           )
21                                            )
                     Counterclaimant,         )
22                                            )
              vs.                             )
23
                                              )
24     LITTLE ORBIT LLC, a California Limited )
       Liability Company,                     )
25                                            )
26                   Counter Defendant.       )
                                              )
27     ___________________________________ )
28
                                                  1
                                                                 [PROPOSED] ORDER EXTENDING COURT’S
                                                              JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                    CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 58-1 Filed 03/19/21 Page 2 of 3 Page ID #:480



 1          Comes now before the Court the stipulation of Plaintiff/Counter-Defendant Little Orbit
 2   LLC (“Little Orbit”), and Defendant/Counterclaimant Descendent Studios Inc. (“Descendent”)
 3   and Defendant Eric Peterson, by and through their counsel, stipulating to and jointly requesting
 4   the Court to extend its earlier Order and retain jurisdiction for an additional thirty (30) days. After
 5   considering the stipulation of the parties, the Court finds good cause to extend the Court’s
 6   jurisdiction for an additional thirty (30) days and hereby so orders.
 7

 8          IT IS SO ORDERED:
 9

10

11   _____________________               ___________________________________
12   DATED                               HONORABLE DAVID O. CARTER
                                         UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
                                                                           [PROPOSED] ORDER EXTENDING COURT’S
                                                                        JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 58-1 Filed 03/19/21 Page 3 of 3 Page ID #:481



 1                                      CERTIFICATE OF SERVICE

 2         I, the undersigned, certify and declare that I am over the age of 18 years, employed in the
     County of Los Angeles, State of California, and am not a party to the above-entitled action.
 3
     On March 19, 2021, I filed a copy of the following document(s):
 4
           [PROPOSED] ORDER EXTENDING THE COURT’S JURISDICTION FOR AN
 5         ADDITIONAL THIRTY (30) DAYS FOR THE PARTIES TO COMPLETE
 6         THEIR SETTLEMENT

 7   By electronically filing with the Clerk of the Court using the CM/ECF system which will send
     notification of such filing to the following:
 8

 9         M. Danton Richardson
           Leo E. Lundberg, Jr.
10         LAW OFFICE OF M. DANTON RICHARDSON
11         131 N. El Molino Ave., Suite 310
           Pasadena, CA 91101
12         E-mail: mdantonrichardson@yahoo.com
                   leo.law.55@gmail.com
13
           Counsel for Plaintiff
14
           Michael C. Whitticar; VSB No. 32968
15         NOVA IP Law, PLLC
16         7420 Heritage Village Plaza, Suite 101
           Gainesville, VA 20155
17         Tel: 571-386-2980
           Fax: 855-295-0740
18
           Email: mikew@novaiplaw.com
19         Counsel for Defendants

20         NADA I. SHAMONKI (SBN 205359)
21         MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
           2029 Century Park East, Suite 3100
22         Los Angeles, CA 90067
           Telephone: (310) 586-3200
23
           Facsimile: (310) 586-3202
24         Email: nshamonki@mintz.com
           Counsel for Defendants
25

26   Executed on March 19, 2021, at Los Angeles, California. I hereby certify that I am employed in
     the office of a member of the Bar of this Court at whose direction the service was made.
27                                                          /s/ Diane Hashimoto
                                                            Diane Hashimoto
28
                                                     3
                                                                        [PROPOSED] ORDER EXTENDING COURT’S
                                                                     JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                           CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
